OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice on February 15, 1937 by the Appellate Division, First Judicial Department, under the name of Bernard Freedman. In this proceeding to discipline him for professional misconduct, the respondent was charged, inter alia, with neglecting two legal matters entrusted to him, unlawfully withholding a client’s escrow funds for almost two years, and failing to co-operate with the Grievance Committee.
The Referee found that these charges were not sustained by the evidence. The respondent has moved to confirm the *454report of the Referee and the petitioner has submitted an affidavit in opposition to said motion and has cross-applied to disaffirm the report.
After reviewing all of the evidence, we are in disagreement with the report of the Referee as to all charges except charge two. With respect to charges one, three, four and five, the report is disaffirmed and those charges are sustained. The respondent is guilty of the misconduct alleged in those charges. The respondent’s motion is denied except with respect to charge two, and the petitioner’s cross application is granted except as to charge two.
In determining an appropriate measure of discipline to be imposed, we are mindful of the respondent’s personal problems as well as his previously unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.